 Case 1:21-cv-02143-BMC Document 27 Filed 07/14/21 Page 1 of 4 PageID #: 304




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK



 DAVID BARNETTE, Individually and on              CASE No.: 1:21-cv-02143-BMC
 behalf of all others similarly situated,
                                                  xxxxxxxx ORDER CONSOLIDATING
                                                  [PROPOSED]
                Plaintiff,                        RELATED ACTIONS, APPOINTING LEAD
                                                  PLAINTIFF, AND APPROVING LEAD
                v.                                PLAINTIFF’S SELECTION OF COUNSEL

                                                  CLASS ACTION
 ARCIMOTO INC., MARK FROHNMAYER,
 and DOUGLAS M. CAMPOLI,

                Defendants.


 ROGER GIBSON, Individually and on behalf CASE No.: 1:21-cv-02870-MKB-TAM
 of all others similarly situated,

                                                  CLASS ACTION
                Plaintiff,

                v.


 ARCIMOTO INC., MARK FROHNMAYER,
 and DOUGLAS M. CAMPOLI,

                Defendants.



       WHEREAS, the above-captioned securities class actions (the “Securities Class Actions”)

have been filed against defendants Arcimoto Inc. (“Arcimoto” or the “Company”), Mark

Frohnmayer, and Douglas M. Campoli, alleging violations of the federal securities laws;

       WHEREAS, Rule 42(a) of the Federal Rules of Civil Procedure provides that a court may

order all actions consolidated if they involve “common issues of law or fact.” Fed. R. Civ. P. 42(a).




                                                 1
 Case 1:21-cv-02143-BMC Document 27 Filed 07/14/21 Page 2 of 4 PageID #: 305




The Securities Class Actions involve common legal and factual issues; thus, efficiency and

consistency will result from their consolidation. See Fed. R. Civ. P. 42(a);

        WHEREAS, pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”),

15 U.S.C. § 78u-4(a)(3)(A)(i), on April 19, 2021, a notice was issued to potential class members

of the action informing them of their right to move to serve as lead plaintiff within 60 days of the

date of the issuance of said notice;

        WHEREAS, on June 21, 2021, Movant Tarun Kapoor (“Movant”) timely moved the Court

to consolidate the actions, to appoint Movant as Lead Plaintiff and to approve Movant’s selection

of The Rosen Law Firm, P.A. as Lead Counsel;

        WHEREAS, the PSLRA provides, inter alia, that the most-adequate plaintiff to serve as

lead plaintiff is the person or group of persons that has either filed a complaint or has made a

motion in response to a notice and has the largest financial interest in the relief sought by the Class

and satisfies the requirements of Fed. R. Civ. P. 23;

        WHEREAS, the Court finding that Movant has the largest financial interest in this action

and prima facie satisfies the typicality and adequacy requirements of Fed. R. Civ. P. 23. See 15

U.S.C. § 78u-4(a)(3)(B)(iii)(I); and

        IT IS HEREBY ORDERED THAT:

                   CONSOLIDATION OF SECURITIES CLASS ACTIONS

        1.       The Securities Class Actions are consolidated for all purposes including, but not

limited to, discovery, pretrial proceedings and trial proceedings pursuant to Fed. R. Civ. P. 42(a).

                              MASTER DOCKET AND CAPTION

        2.     The docket in Case No. 1:21-cv-02143-BMC shall constitute the Master Docket for

this action.




                                                  2
 Case 1:21-cv-02143-BMC Document 27 Filed 07/14/21 Page 3 of 4 PageID #: 306




        3.        Every pleading filed in the consolidated action shall bear the following caption:

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------X
                                                              Master File No. 1:21-cv-02143-BMC
 In re Arcimoto Inc. Securities Litigation,
                                                              CLASS ACTION
 -----------------------------------------------------X
      This Document Relates To:

        4.       The file in civil action no. 1:21-cv-02143-BMC shall constitute a master file for

every action in the consolidated action. When the document being filed pertains to all actions, the

phrase “All Actions” shall appear immediately after the phrase “This Document Relates To:”.

When a pleading applies to some, but not all, of the actions, the document shall list, immediately

after the phrase “This Document Relates To:”, the docket number for each individual action to

which the document applies, along with the last name of the first-listed plaintiff in said action.

        5.       All Securities Class Actions subsequently filed in, or transferred to, this District

shall be consolidated into this action. This Order shall apply to every such action, absent an order

of the Court. A party objecting to such consolidation, or to any other provisions of this Order, must

file an application for relief from this Order within ten days after the date on which a copy of this

Order is mailed to the party’s counsel.

        6.       This Order is entered without prejudice to the rights of any party to apply for

severance of any claim or action, with good cause shown.

               APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL

        7.       Pursuant to Section 21D(a)(3)(B) of the Exchange Act, 15 U.S.C. §78u-(a)(3)(B),

Movant is appointed as Lead Plaintiff for the class as he has the largest financial interest in this

litigation and otherwise satisfies the requirements of Fed. R. Civ. P. 23.




                                                          3
 Case 1:21-cv-02143-BMC Document 27 Filed 07/14/21 Page 4 of 4 PageID #: 307




         8.    Movant’s choice of counsel is approved and accordingly, The Rosen Law Firm,

P.A. is appointed as Lead Counsel.

         9.    Lead Counsel, after being appointed by the Court, shall manage the prosecution of

this litigation. Lead Counsel is to avoid duplicative or unproductive activities and is hereby vested

by the Court with the responsibilities that include, without limitation, the following: (1) to prepare

all pleadings; (2) to direct and coordinate the briefing and arguing of motions in accordance with the

schedules set by the orders and rules of this Court; (3) to initiate and direct discovery; (4) prepare

the case for trial; and (5) to engage in settlement negotiations on behalf of Lead Plaintiff and the

Class.



                                          SO ORDERED:
                                          Digitally signed by Brian M.
       July 14
Dated _____________, 2021
                                          Cogan
                                           HONORABLE BRIAN M. COGAN
                                           UNITED STATES DISTRICT JUDGE




                                                  4
